Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 29 November 2021. The new abstract is acceptable and overcomes previous objection to the abstract. The amendments to the claims have overcome the provisional obviousness-type double patenting rejections since the claims of the copending applications do not teach the amount of surface-modified quantum dots in the claimed solvent containing curable compositions. Upon reconsideration of the teachings in JP 2017-32918, the amendment to claim 19 and the relationship of claim 19 with dependent claim 28; the indicated allowability of the subject matter of claim 35, which is now in claim 19, is withdrawn and the rejection over JP 2017-32918 has been modified.
	This action is being made non-final in view of the 35 USC 112(b) rejections being made over claims 23 and 28 which should have been made in the previous action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 28-34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 recite the limitations "the binder resin” and “the reactive unsaturated compound”.  There is insufficient antecedent basis for these limitations in the claim or in claim 19, from which this claim depends
Claim 19 was amended to define the curable composition as comprising 1-40 wt% of the surface-modified quantum dots, 1-40 wt% of the resin and a balance amount of solvent. This wording limits the composition to the resin, quantum dots and solvent of claim 19 since “a balance amount” refers to the amount of the composition minus the amount of resin and dots, based on 100 wt% of the composition. Thus the wording of amended claim 19 excludes the diffusion agent of claims 30-32, the compounds of claim 36 and the polymerization initiator of claims 33 and 34 since these materials are not considered as part of the resin, the solvent or quantum dots. There is no indication in claim 19 that the claimed resin is polymerizable and thus a polymerization initiator is not necessary to be present as part of the resin of claim 19.
Claim Interpretation
Claim 28 teaches the resin comprises at least one of a binder resin and a unsaturated compound, which means that it is polymerizable. In view of this claim, the resin of the curable composition of claim 19 will be interpreted as including the embodiment where the resin comprises a binder resin, a unsaturated compound and the polymerization initiator of claims 33 or 34.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 19-29, 33, 34, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-32918.
	The translation for this reference shows it teaches a curable composition comprising a binder resin (A), a polymerizable compound (B), a solvent (F) and quantum dots (C) surface modified by a ligand (D) having formula 1 
    PNG
    media_image1.png
    126
    288
    media_image1.png
    Greyscale
, where R1 is a C1-C10 alkylene group, n is 1-8 and X is a n-valent organic group. Thus the reference suggest a ligand having the formula X-OOC-R1-SH, where X can be C1-C20 hydrocarbon, such as a C1-C20 alkyl, a C3-C20 cycloalkyl or a C6-C20 aryl. This suggested formula reads falls within claimed Chemical Formula 1, where n is 1 and L1 is a single bond and the taught X and R1 fall within the claimed definitions for R1 and L2, respectfully. The reference suggests that X can be cyclohexane and thus the reference suggests Chemical Formula 1-7. The quantum dot is preferably a green light emitting one which has a maximum fluorescence wavelength in the range of 500-600 nm, which falls within the range of claim 26. The quantum dot preferably has a core/shell structure where the shell is ZnS. The ligand bonds to the surface of the quantum dot through the thiol group. This means that in the taught embodiments where the shell is ZnS, the thiol group bonds with the zinc in the shell. The taught binder resin can be an acrylic–based resin or an epoxy resin. The taught combination of a binder resin and a polymerizable compound 
	The reference teaches a color filter comprising a pixel pattern produced from the taught composition. While the reference does not teach producing the pixel pattern by ink-jet spraying, it does teach forming it by spraying. The resulting pixel pattern produced by spraying and that produced by ink jet spraying appear to be the same. The reference suggests the claimed color filter. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
	While the ligand having formula 1 does not teach the limitations of claims 20-23, these claims do not require R1 to be a lactone ring, that the compound of claim 1 must have Chemical Formula 2 and L1 and/or L2 must be a C1-C20 oxyalkylene group. Thus these claims include the specific limitations set forth in the claims as well as those in claim 19 not dealing with the specific limitations of these claims. The reference teaches the other limitations of claim 19. 
. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-32918 in view of  U.S. patent 7,794,917.
	As discussed above, JP 2017-32918 teaches forming a pixel for a color filter by coating the taught curable composition, which suggests that of claim 19, in the form of a pattern on a substrate and then curing the patterned composition. While the reference does not teach producing the pixel pattern by ink-jet spraying, it does teach forming it by spraying, roll coating, spin coating and slit die coating and the reference implies that any known functionally equivalent process for forming of a color filter pixel pattern on a substrate can be utilized. U.S. patent 7,794,917 teaches, in column 29, lines 1-4, that roll coating, spin coating, slit die coating and ink jet printing, or spraying, are all functionally equivalent process for forming of a color filter pixel pattern on a substrate. Therefore, one of ordinary skill in the art would have found it obvious to use an inkjet spraying method in the pixel forming process of JP 2017-32918. The reference suggest the claimed process.
Allowable Subject Matter
Claims 30-32 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	These claims would allowable for the reasons given in the previous action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
12/9/21